       Case 3:20-cv-03412-B Document 1 Filed 11/13/20              Page 1 of 5 PageID 1



                            UNITED DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


JOE FLORES                                   Civil Action No.:
               Plaintiff
  V.

WALMART, INC.                       Div. Juris 28 U.S.C. § 1332
            Defendant
______________________________________________________________________________
                     COMPLAINT FOR DAMAGES
______________________________________________________________________


        COMES NOW, JOE FLORES, Plaintiff who files this Original Complaint for

Damages against,

         WALMART, INC. and Defendant and shows this Court the following:

                            Statement of Subject Matter Jurisdiction

        Plaintiff, JOE FLORES is a person of full age and a citizen of the city of Princeton, State

of Texas.

        Plaintiff alleges acts of negligence against:

        First Named Defendant, WALMART, INC. foreign corporation founded and

incorporated in the State of Arkansas, USA authorized to do and doing and whose principal

place of business in the State of Texas is Dallas County, State of Texas; and who is at all times

responsible for the damages complained of herein; and thus pursuant to 28 U.S.C., 1332, there

exist diversity of citizenship of the parties. Thus venue is Proper in the United States District

Court for the Northern District of Texas, Dallas Division.

                                 Federal Jurisdiction and Venue

        WALMART, INC. made defendant herein and assumed all the liabilities, debts, and

                                                -4-
                                                4
     Case 3:20-cv-03412-B Document 1 Filed 11/13/20                  Page 2 of 5 PageID 2



obligations of and owns and had care custody and control of the Walmart Store located at

municipal address at 6001 Central Expressway, Plano, Collins County, State of Texas the location

of the incident made basis of this lawsuit.

       Additionally, the amount in controversy as to each party in this matter exceeds the

jurisdictional limits of this Honorable Court of $75,000.00.

       This Honorable Court has subject matter jurisdiction over this claim which is within

the territorial bounds of this Honorable Court.

                                              COUNT 1

       Plaintiff alleges premises liability against Defendant, WALMART, INC. is a made,

Defendant is liable unto plaintiff for a reasonable sum in the premises, together with legal interest

thereon from date of judicial demand until paid, and for all costs of these proceedings for the

following reasons to wit.

                                                 1.

       On or about January 16, 2020 at 12:30 p.m. Plaintiff, JOE FLORES was a lawful

invitee and patron of WALMART, INC. store located at 6001 Central Expressway, Plano,

Collins County, State of Texas.

                                                 2.

       While Plaintiff, JOE FLORES was walking towards the men’s restroom in the Walmart

Store when suddenly unexpectedly and without warning defendant’s employee acting as a

cleaning lady and acting within the course and scope of employment, struck plaintiff forcefully

with her cleaning cart causing him to fall striking the ground hard and causing serious to his

person.




                                                 -5-
                                                 5
     Case 3:20-cv-03412-B Document 1 Filed 11/13/20                Page 3 of 5 PageID 3



                                                3.

       Defendant, WALMART, INC. owed a duty of reasonable care to its patrons and

invitees to not strike them with the employee cleaning carts causing them to fall and strike the

ground har at the Walmart Store located 6001 Central Expressway, Plano, Collins County, State

of Texas and was aware of plaintiff’s presence as a patron and a lawful invitee.

                                                4.

       The subject liquid soap was known by defendant’s employees and thus constituting

failure on the part of Defendant, WALMART, INC. to act with ordinary care under the theory

of respondeat superior thereby making said defendant vicariously responsible.

                                                5.

       The aforementioned Defendant, WALMART, INC.is liable for its own negligence for

things in its care, custody and control; and for the negligent acts of its employees agents and

representatives;

                                                6.

       Defendant, WALMART, INC. is liable unto Petitioner for its own negligence, the

negligence of its employees, which includes but is not limited to the following:

   a. Failure to take the necessary precautions to avoid the incident made the basis of this

       litigation even after they knew or should have known that failing to see what they should

       have scene causing a hazardous conditions;

   b. Failure to make a timely installation of warning signs or postings informing invitees and

       patrons that a hazardous condition existed, which was not open and obvious to patrons,

       invites and guest as they entered the aisle when gazing from a normal look out distance;

   c. Failure to take the necessary precautions to avoid the incident made the basis of this

       litigation even after they knew or should have known;
                                                -6-
                                                6
     Case 3:20-cv-03412-B Document 1 Filed 11/13/20             Page 4 of 5 PageID 4



   d. Failure to make a timely installation of warning signs or postings informing

       invitees      that   a       hazardous       condition    existed;

   e. Failure to exercise reasonable vigilance;

   f. Failure to properly train and educate employees;

   g. Negligent hiring of incompetent employees;

   h. Failure to maintain things in their care, custody, and control;

   i. Any and all other acts of negligence which might be shown at the time of this trial.

                                              7.

       As a result of the aforementioned negligence, Plaintiff, JOE FLORES was struck and

knocked to the ground and seriously injured his lower back, neck and knees requiring, along

including cartilage damage, pain, and reduced mobility and may need invasive surgical

procedures and experiences ongoing and enduring pain that will last a lifetime. These injuries

were proximately caused by negligence of the Defendant in not exercising ordinary care

toward a foreseeably dangerous condition resulting in extensive medical treatment and

damages.

                                              8.

       Plaintiff JOE FLORES is entitled to an amount in damages reasonably calculated to

compensate him for injuries he sustained, including but not limited to;

   a. Past, Present and future loss of household services in the past and future.

   b. Past, present and future mental pain, suffering and anguish;

   c. Past, present and future physical pain and suffering and loss of function;

   d. Past, present and future medical expenses;

   e. Loss of enjoyment of life; and

   g. Any and all other damages cognizable by the Constitution of the State of Texas and the
                                              -7-
                                              7
     Case 3:20-cv-03412-B Document 1 Filed 11/13/20                   Page 5 of 5 PageID 5



       United States Constitution.

                                                  9.

       Petitioner avers amicable demand to no avail.

                                     PRAYER FOR RELIEF

       WHEREFORE, Petitioner, Joe Flores, prays that this Petition be filed and that Defendant,

WALMART, INC.be duly cited and served with a copy of same, to appear and answer same and

after all legal delays and due proceedings are had that there be judgment herein in favor of

Petitioner, Joe Flores, and against Defendant, WALMART, INC. in an amount reasonably

calculated to compensate Petitioner for his damages, together with legal interest thereon, from date

of judicial demand until paid and for all costs of the proceedings and all general and equitable relief

this Honorable Court deem necessary.

                                                        Respectfully submitted,

                                                        DENNIS SPURLING PLLC
                                                        ATTORNEY AT LAW AND FRIENDS

                                                        /s/Dennis D. Spurling
                                                        ____________________________
                                                        DENNIS D. SPURLING (TB# 24053909)
                                                        3003 South Loop West – Suite 400
                                                        Dallas, Texas 77054
                                                        (713) 229 – 0770 Telephone
                                                        (713) 229 – 8444 Facsimile
                                                        ddspurling@dennisspurling.com
Please Serve:

Walmart, Inc.
Through Its Agent for Service of Process:
CT Corporation Systems
1999 Bryan Street Suite 900
Dallas, Texas 75201 - 3136




                                                  -8-
                                                  8
